DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 09/28/2020.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statements filed 10/06/2020 and 04/22/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.

Allowable Subject Matter

Claims 1-20 are allowed.  











Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes identifying and mitigating security threats in a 5G mobile network.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). 
None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The closest prior art of record is Parthasarathi et al. (USPGP 2016/0294854 A1) which discloses Systems and methods for cyber risk analysis and remediation using network monitored sensors but does not disclose digital vouchers or coupons.  Consequently, the prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 




CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
Ijaz Ahmad et al. “Security for 5G and Beyond.” (May 2019).  Retrieved online 06/22/2022. https://www.researchgate.net/publication/332970813_Security_for_5G_and_Beyond/link/5cd43da392851c4eab8ee64d/download
Richard van Hooijdonk. “25 cyber-threats to fear.” (19 March 2019). Retrieved online 06/22/2022.  https://blog.richardvanhooijdonk.com/en/25-cyber-threats-to-fear/
Grant Millar et al. “INtelligent Security and PervasIve tRust for 5G and Beyond.” (2019). https://www.inspire-5gplus.eu/wp-content/uploads/2020/05/i5-d2.1_5g-security-current-status-and-future-trends_v1.0.pdf

Foreign Art:
MATTI AKSELA. “Method Of Data-efficient Threat Detection In A Computer Network.” (GB 2587355 A)
KETYKO ISTVAN. “METHOD, APPARATUS AND SYSTEM FOR MOBILE EDGE COMPUTING.” (WO 2017/211377 A1)
LIN FUHONG et al. “5G (5th-generation) Network Security Risk Assessment Method.” (CN 106790294 A)







Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)